Citation Nr: 0106151	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  94-38 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left knee chondromalacia.

2.  Entitlement to an evaluation in excess of 10 percent for 
folliculitis.


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to September 
1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Phoenix, Arizona and 
in St. Louis, Missouri.  Subsequently, the veteran's claims 
files have been transferred to the Atlanta, Georgia RO.

Service connection for left knee chondromalacia was granted 
in a February 1994 rating decision, and an initial 10 percent 
evaluation was assigned.  The veteran appealed this initial 
evaluation.  A 10 percent disability rating remains in effect 
and is the subject of this appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

Service connection for folliculitis was granted in a November 
1994 rating decision, and a 10 percent evaluation was 
assigned.  In a December 1997 rating decision, issued 
pursuant to the Board's February 1997 remand, the RO 
confirmed and continued a 10 percent evaluation for the 
veteran's folliculitis.  The veteran then appealed this 
determination.  This 10 percent disability rating remains in 
effect and is the subject of this appeal.  Id.

The Board notes that the veteran's appeal was first before 
the Board in February 1997.  At that time, the issue of 
entitlement to an increased evaluation for left knee 
chondromalacia was remanded for further development.  
Specifically, the RO was directed to obtain additional VA 
treatment records identified by the veteran and to afford the 
veteran a VA examination.  Review of the record indicates 
that the RO complied with the Board's directives, as required 
by law.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, 
the RO obtained the veteran's VA treatment records and 
afforded the veteran VA examinations in August 1997 and in 
November 1999.  The issue of entitlement to an evaluation in 
excess of 10 percent for folliculitis was remanded pursuant 
to Holland v. Brown, 9 Vet. App. 324 (1996).


REMAND

In the veteran's substantive appeal (VA Form 9), received by 
the RO in May 1998, the veteran requested a hearing before a 
traveling Member of the Board.  In October 1998, the RO 
acknowledged the veteran's request and informed the veteran 
of the possible delay in the adjudication of his appeal, 
outlining the process involved in a travel Board hearing and 
the availability of an RO hearing, in addition to and as an 
alternative to a travel Board hearing.  The RO also informed 
the veteran that if no response was received from the 
veteran, his name would remain on the list of those who 
desired a travel Board hearing.  A review of the claims files 
shows that the veteran did not respond to the October 1998 
correspondence, nor has he withdrawn his request for such a 
hearing or indicated that he, instead, desires an RO hearing.  
To date, the RO has not scheduled the veteran for a hearing 
before a traveling Member of the Board.

In light of the above, therefore, the veteran's claims files 
must be returned to the RO and his appeal REMANDED for the 
following action:

The RO should schedule the veteran for a 
hearing before a traveling Member of the 
Board, pursuant to the Board's next 
anticipated visit to the RO.  In so 
doing, the RO should again inform the 
veteran as to the possible delay in the 
adjudication of his appeal dependent upon 
the Board's next scheduled travel board 
and his procedural right to have an RO 
hearing instead.  The RO should also 
again inform the veteran that he is 
entitled to both an RO hearing and a 
hearing before a traveling Member of the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




